996 F.2d 1221
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.John KELLY, Appellant,v.CITY OF ST. LOUIS, Edward F. Tripp, Commissioner;  FrankBobo; Edward Thomas, also known as John Doe, Captain;Delores Keeton, also known as Jane Doe, nurse;  WardenWillis Roberts;  Jean Caramanna, Appellees.Margaret Burnice Robinson, individually and in his/her ownand individual and official capacity, Defendants.
No. 92-2127.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 17, 1993.Filed:  June 22, 1993.

Before BOWMAN, Circuit Judge, HEANEY, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
John Kelly brought this civil rights action against the city of St. Louis and the other named defendants.  He claimed that various police department and jail personnel and administrators denied his constitutional rights when they failed to respond to his serious medical needs during the time he was incarcerated while under arrest in 1983 on a charge, of which he ultimately was convicted, of having raped a twelve-year-old girl.  The District Court1 entered judgment on a jury verdict in favor of the defendants.  Kelly appeals.


2
For reversal, he argues that (1) the trial court committed plain error in refusing to properly instruct the jury regarding the standard of conduct applicable to his claim, (2) the verdict was against the weight of the evidence, and (3) the verdict was indicative of bias, passion, and prejudice.  Having considered the briefs and record in this case, we conclude that Kelly's arguments are without merit and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed without opinion.  See 8th Cir.  R. 47B.



1
 The Honorable William S. Bahn, United States Magistrate Judge for the Eastern District of Missouri, who presided by consent of the parties pursuant to 28 U.S.C. § 636(c)